Case: 16-41560      Document: 00514013214         Page: 1    Date Filed: 05/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                    No. 16-41560
                                                                                FILED
                                                                            May 31, 2017
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

REYMOND JOSUE LOPEZ-FREGOSO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 5:15-CR-1515-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Reymond Josue
Lopez-Fregoso has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States
v. Flores, 632 F.3d 229 (5th Cir. 2011). Lopez-Fregoso has filed a response. To
the extent Lopez-Fregoso seeks to raise a claim of ineffective assistance of
counsel with respect to his guilty plea, the record is not sufficiently developed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41560    Document: 00514013214     Page: 2   Date Filed: 05/31/2017


                                 No. 16-41560

to allow us to make a fair evaluation of such a claim; we therefore decline to
consider any such claim without prejudice to collateral review. See United
States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Lopez-Fregoso’s response.       We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review. Accordingly, the motion for leave to withdraw is GRANTED,
counsel is excused from further responsibilities herein, and the APPEAL IS
DISMISSED. See 5TH CIR. R. 42.2.




                                       2